                           02D02-2005-CT-000259                              Filed: 5/11/2020 4:07 PM
                                                                                                 Clerk
USDC IN/ND case 1:20-cv-00227-DRL-SLC        document
                              Allen Superior Court 2  5 filed 05/11/20 page 1 ofAllen
                                                                                  7 County, Indiana
                                                                                                   BB
USDC IN/ND case 1:20-cv-00227-DRL-SLC document 5 filed 05/11/20 page 2 of 7
USDC IN/ND case 1:20-cv-00227-DRL-SLC document 5 filed 05/11/20 page 3 of 7
USDC IN/ND case 1:20-cv-00227-DRL-SLC document 5 filed 05/11/20 page 4 of 7
USDC IN/ND case 1:20-cv-00227-DRL-SLC document 5 filed 05/11/20 page 5 of 7
USDC IN/ND case 1:20-cv-00227-DRL-SLC document 5 filed 05/11/20 page 6 of 7
USDC IN/ND case 1:20-cv-00227-DRL-SLC document 5 filed 05/11/20 page 7 of 7
